AFFIRM; and Opinion Filed June 18, 2015.




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00725-CR

                         CRAIG LADARIUS THOMAS, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1170706-T

                            MEMORANDUM OPINION
                          Before Justices Lang, Stoddart, and Schenck
                                  Opinion by Justice Schenck
       This is a community supervision revocation appeal. In his sole issue on appeal, appellant

Craig Thomas argues that the trial court erred by entering a deadly-weapon finding in the

judgment adjudicating his guilt. We affirm the trial court’s judgment.

       Appellant was indicted for the felony offense of aggravated robbery with a deadly

weapon to which he pled guilty. The trial court deferred adjudication and placed appellant on

community supervision for seven years. In the order of deferred adjudication, the trial court

entered “N/A” in the section labeled “Findings on Deadly Weapon.” The State subsequently

filed a motion to revoke probation or proceed with adjudication of guilt, alleging seven grounds

for revocation. Appellant pled “true” to all seven allegations in the State’s motion to revoke

probation.   The trial court found that appellant had violated the terms and conditions of

community supervision as set out in the State’s motion, and sentenced him to fifteen years in
prison. In the judgment adjudicating guilt, the trial court entered “Yes, not a firearm” in the

section labeled “Findings on Deadly Weapon.” This appeal followed.

          In his sole issue, appellant contends that the trial court erred by making a deadly-weapon

finding in the judgment adjudicating his guilt because the trial court failed to make a deadly-

weapon finding in his deferred adjudication community supervision order. Appellant argues that

such a finding is required by the Texas Code of Criminal Procedure. See TEX. CODE CRIM.

PROC. ANN. art. 42.12, § 3g(a)(2) (West Supp. 2014).

          One purpose of entering an affirmative deadly-weapon finding in a judgment is to assist

the Texas Department of Criminal Justice (TDCJ) in calculating a prisoner’s parole-eligibility

date. See Johnson v. State, 233 S.W.3d 420, 424 (Tex. App.—Fort Worth 2007, pet. ref’d). The

Texas Code of Criminal Procedure requires that a trial court enter a separate and specific deadly-

weapon finding in a judgment so the TDCJ can compute a defendant’s parole date. See TEX.

CODE CRIM. PROC. ANN. art. 42.12, § 3g(a)(2); see also Lafleur v. State, 106 S.W.3d 91, 94 (Tex.

Crim. App. 2003). However, “an affirmative finding of a deadly weapon is not applicable to an

order of deferred adjudication because parole eligibility only applies to persons who are

imprisoned.” Sampson v. State, 983 S.W.2d 842, 843 (Tex. App.—Houston [1st Dist.] 1998, pet.

ref’d).

          In this case, the indictment alleged that while in the course of committing theft of

property, appellant threatened Artist Jordan with imminent bodily injury and death, and appellant

“used and exhibited a deadly weapon, to-wit: a tire iron.” Appellant pled guilty to the offense

and signed a judicial confession stating that he committed the offense “exactly as alleged in the

indictment.” The trial court found sufficient evidence to establish appellant’s guilt, but did not

find him guilty at that time. Instead, the trial court deferred adjudication of guilt, deferred

entering a deadly-weapon finding, and placed appellant on deferred adjudication community

                                                 –2–
supervision. Thus, when the trial court entered the unadjudicated judgment on appellant’s guilty

plea deferring adjudication, parole eligibility was not applicable and a deadly-weapon finding

was not necessary. See Kinkaid v. State, 184 S.W.3d 929, 930 (Tex. App.—Waco 2006, no pet.).

When the trial judge later adjudicated appellant’s guilt and assessed punishment, article 42.12,

section 3g(a)(2) required that the trial court enter any affirmative finding of a deadly weapon in

its order adjudicating guilt. See TEX. CODE CRIM. PROC. ANN. art. 42.12 § 3g(a)(2); Sampson,
983 S.W.2d at 843–44.

       The trial court correctly determined that an affirmative finding of a deadly weapon was

not applicable to the trial court’s order of deferred adjudication, but was applicable to its

judgment adjudicating guilt. See Sampson, 938 S.W.2d at 844. Accordingly, we overrule

appellant’s sole issue.

       Having overruled appellant’s sole issue, we affirm the judgment of the trial court.




                                                     /David J. Schenck/
                                                     DAVID J. SCHENCK
                                                     JUSTICE



Do Not Publish
TEX. R. APP. P. 47

140725F.U05




                                               –3–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CRAIG LADARIUS THOMAS, Appellant                      On Appeal from the 283rd Judicial District
                                                      Court, Dallas County, Texas
No. 05-14-00725-CR         V.                         Trial Court Cause No. F-1170706-T.
                                                      Opinion delivered by Justice Schenck.
THE STATE OF TEXAS, Appellee                          Justices Lang and Stoddart participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 18th day of June, 2015.




                                                –4–